J-A14023-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

LINDA JUDGE AND DAVID JUDGE,              :    IN THE SUPERIOR COURT OF
ADMINISTRATORS OF THE ESTATE              :          PENNSYLVANIA
OF ASHLEY JUDGE, DECEASED,                :
LINDA JUDGE, IN HER OWN RIGHT             :
                                          :
                       Appellants         :
                                          :
                  v.                      :
                                          :
WYOMING VALLEY HEALTH CARE                :
SYSTEM, INC.; WILKES-BARRE                :
GENERAL HOSPITAL; CYNTHIA                 :
LISKOV, M.D. AND SAPPHIRE                 :
EMERGENCY SERVICES, P.C.,                 :
                                          :
                       Appellees          :    No. 1274 MDA 2013

                       Appeal from the Judgment Entered
                  December 15, 2011 and September 3, 2013,
               in the Court of Common Pleas of Luzerne County,
       Civil Division at No(s): 2007-00469, 2007-01810, 2007-01902

BEFORE: FORD ELLIOTT, P.J.E., OLSON and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.: FILED MAY 18, 2015

      I concur in the result of the holding by the learned Majority that this

Court has jurisdiction over all of the appeals. I write separately on this issue

to ask: “Is this trip necessary?” A 15-year-old girl dies. Her death may or

may not be the responsibility of some or all of the Defendants. Before the

Majority addresses      the   liability issues, it painstakingly analyzes the

jurisdictional questions for 28 pages.    I suggest that these issues are so

complex that virtually no attorney could anticipate our ruling and the route

we took to reach it.      Here, as I stated, I think the Majority reached the



* Retired Senior Judge assigned to the Superior Court.
J-A14023-14


proper result regarding jurisdiction.   Yet, reasonable persons could differ,

and it is entirely possible that the Judge family, and others similarly

situated, could be deprived of justice because their counsel could not

navigate through the jurisdictional maze presented by this case. The Courts

and the Rules Committee must simplify appellate practice, or at least

provide a “do-over,” where procedural missteps prevent substantive justice.

      I also write separately to distance myself from some of the Majority’s

discussion regarding Appellants’ claim that the Hospital is liable for the

actions and inactions of the medical command facility.       I agree with the

Majority that this Court’s decision in Riffe defeats Appellants’ claim;

however, I do not read Riffe as broadly holding “that a hospital does not

owe a duty to patients before their arrival at the care giving facility.” 1

Majority Memorandum at 32. In my view, Riffe stands for the proposition

that a hospital is not liable for services rendered to patients through EMS

services.




1
  For instance, imagine a scenario where a hospital-employed obstetrician
advised an expectant mother over the phone not to come to the hospital and
that advice was negligent and led to a miscarriage. If, as part of a civil case,
that patient can establish negligence on the part of the hospital, I do not
believe Riffe would shield the hospital from liability.


                                     -2-